Title: To John Adams from James McHenry, 3 October 1797
From: McHenry, James
To: Adams, John



Sir.
Near Downingstown 3 Octbr 1797.

The inclosed dispatches from Brigr. General Wilkinson were received the 28th of Sept. ulto. The next day I thought it proper to write a letter to Capt. Guion (a copy of which is annexed) to prevent him from mistaking his duty or misunderstanding any longer the instructions I had sent him, which to me had appeared sufficiently explicit. He seems however to have got tired of one thing, I mean, repeating to the Spaniard his business and who he was.
I beg you to remit me Gen. Wilkinson’s dispatches as it will be necessary to reply to some parts of them.
I hope sincerely that Mrs. Adams and you enjoy good health. Mine is not yet restored.
With the greatest respect I have the honour to be Sir your most ob Sr.

James McHenry